Name: 2013/67/EU: Commission Implementing Decision of 29Ã January 2013 amending Decision 2004/416/EC on temporary emergency measures in respect of certain citrus fruits originating in Brazil (notified under document C(2013) 339)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  agricultural activity;  international trade;  America;  trade;  plant product
 Date Published: 2013-01-31

 31.1.2013 EN Official Journal of the European Union L 31/75 COMMISSION IMPLEMENTING DECISION of 29 January 2013 amending Decision 2004/416/EC on temporary emergency measures in respect of certain citrus fruits originating in Brazil (notified under document C(2013) 339) (2013/67/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Commission Decision 2004/416/EC (2) lays down temporary emergency measures aimed at providing strengthened prevention of the entry of harmful organisms, and in particular of Guignardia citricarpa Kiely and Xanthomonas campestris in respect of fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, originating in Brazil. (2) It appears from available information that temporary emergency measures regarding Xanthomonas campestris are not necessary. (3) In view of the developments over the past years, it should be provided for that the provisions on the remaining measures still apply. (4) Decision 2004/416/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/416/EC is amended as follows: (1) the title is replaced by the following: (2) Articles 1, 2 and 3 are replaced by the following: Article 1 By way of derogation from point 16.4 of Section I of Part A of Annex IV to Directive 2000/29/EC, fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids (hereinafter referred to as citrus fruits), originating in Brazil, may only be introduced into the Union territory if they comply with the requirements laid down in the Annex to this Decision. Article 2 Without prejudice to the provisions of Commission Directive 94/3/EC (3), each Member State importing citrus fruits originating in Brazil shall provide the Commission and the other Member States, by 31 December of each year, with a detailed technical report on the results of plant health checks carried out on those fruits in accordance with Article 13(1) of Directive 2000/29/EC between 1 May and 30 November of the same year. Article 3 Between 1 May and 30 November of each year, the Commission shall continually follow the development of the situation. If it becomes apparent that those emergency measures are not sufficient to prevent the entry of Guignardia citricarpa Kiely (all strains pathogenic to Citrus) or have not been complied with, the Commission shall take more stringent or alternative measures, under the procedure laid down in Article 16(3) of Directive 2000/29/EC. (3) in Article 5, the words 2008 at the latest are replaced by the words of each year; (4) the Annex is amended as follows: (a) the introductory words are replaced by the following: Without prejudice to the provisions applicable to the fruits in points 16.1, 16.2, 16.3 and 16.5 of Section I of Part A of Annex IV to Directive 2000/29/EC, the following requirements shall apply:; (b) point 1 is deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 January 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 151, 30.4.2004, p. 76. (3) OJ L 32, 5.2.1994, p. 37.;